Tanidra Rose Dedrick, et al  v. First Preference Mortgage Corp.,  et al.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-098-CV





TANIDRA ROSE DEDRICK, TOMMY 	APPELLANTS

DEDRICK, AND TANENANKHAHA 

ANDREWS



V.



FIRST PREFERENCE MORTGAGE 	APPELLEES

CORP., BARRETT BURKE WILSON 

CASTLE DAFFIN & FRAPPIER, ESTEBAN 

H. GONZALES, AND GREGORY T. PRATT



------------



FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants attempt to appeal from a trial court order granting summary judgment in favor of Barrett Burke Wilson Castle Daffin & Frappier, Esteban H. Gonzales, and Gregory T. Pratt.  On April 19, 2005, we notified appellants that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment is a partial summary judgment that does not dispose of all parties in the case, and it does not appear to be a final appealable interlocutory order.  
See Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).  We stated that the appeal would be dismissed for want of jurisdiction unless appellants or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P. 
42.3(a).  No response has been filed. 

Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this case should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: May 26, 2005

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.